                 Case 20-51050-KBO              Doc 11       Filed 03/26/21         Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE


In re:                                                       Chapter 11

RS FIT NW LLC,                                               Case No. 20–11568 (KBO)

                           Reorganized Debtor.1


EDUARDO DERAS-NAVA,                                          Adv. Proc. 20-51050 (KBO)

                                          Plaintiff

                         v.

24 HOUR FITNESS USA, INC. and
24 HOUR FITNESS WORLDWIDE, INC.,

                                        Defendants.


                                        AFFIDAVIT OF SERVICE

        I, Liliya Kulyk, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Reorganized Debtor in the above-captioned chapter 11 cases.

       On March 24, 2021, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served via email on Smith Katzenstein & Jenkins LLP, Attn:
Kathleen M. Miller, Esq. at kmiller@skjlaw.com:

        Order Approving Third Stipulation Extending Deadline to Answer or Otherwise Respond
         to the Complaint [Adv. Proc. 20-51050; Docket No. 10]


                               [Remainder of page intentionally left blank]




1
  The Reorganized Debtor in this chapter 11 case, along with the last four digits of the Reorganized Debtor’s federal
tax identification number, as applicable, is RS FIT NW LLC (9372). By order dated March 16, 2021 [Docket No. 7],
the remaining Reorganized Debtors’ chapter 11 cases were closed. The Reorganized Debtors’ corporate headquarters
and service address is 24 Hour Fitness USA, Inc., 1265 Laurel Tree Lane, Carlsbad, CA 92011.
             Case 20-51050-KBO        Doc 11     Filed 03/26/21   Page 2 of 2




Dated: March 26, 2021
                                                        /s/ Liliya Kulyk
                                                        Liliya Kulyk
State of New York
County of New York

Subscribed and sworn to (or affirmed) me on March 26, 2021, by Liliya Kulyk, proved to me on
the bases of satisfactory evidence to be the person who executed this affidavit.

/s/ Liz Santodomingo
Notary Public, State of New York
No. 01SA6301250
Qualified in New York County
Commission Expires April 14, 2022




                                             2                                    SRF 52240
